                       SeUNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

SCOTT SEDORE, #210661,                         )
                           Plaintiff,          )
                                               )      No. 1:16-cv-903
-v-                                            )
                                               )      Honorable Paul L. Maloney
SHERRY BURT, et al.,                           )
                           Defendants.         )
                                               )

                                        JUDGMENT

      The Court has resolved all pending claims in this lawsuit. As required by Rule 58 of

the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTON IS TERMINATED.

      IT IS SO ORDERED.

Date: September 27, 2019                                 /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
